Citation Nr: 0318696	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  97-05 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for degenerative joint 
and disc disease of the lumbosacral spine, claimed as the 
residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




REMAND

On January 31, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  The Board requires verification of 
the veteran's alleged combat and Vietnam 
service, as well as PTSD stressor events.  
The veteran had active duty in the United 
States Navy from October 1964 to August 
1966, with 11 months of foreign service 
to be specified, but which appears to 
have included a tour of duty in Okinawa, 
Japan, where the veteran was stationed in 
September 1965 aboard the U.S.S. Jason.  
He also asserts (unverified, to be 
verified) active duty and combat or 
combat-related duty in the Republic of 
Vietnam while stationed with the United 
States Navy 3rd Dental Company, attached 
to the 3rd Marine Division, as a member 
of the Marine's "Fleet Marine Force," 
with a primary duty of dental technician, 
but occasionally asked to assist in the 
care of the wounded or dying.  

Please request copies of the veteran's 
"awards and decorations," which should 
be at NPRC (but if not, then, and only 
then, contact: Officer in Charge, 
Personnel Support Detachment, Anacostia, 
Building, 92, Washington,  D.C. 20374-
0922).  

NPRC should also have copies of "unit 
records" and "command chronologies," 
pertaining to the veteran's 
unit(s)/company(ies) (but if not, then, 
and only then, contact: U.S. Naval 
Historical Center, Building 57, 
Washington, D.C.  20374-0517).  

Document all Board requests and 
corresponding replies.  If no such 
service personnel records can be found, 
or if they have been destroyed, ask for 
specific confirmation of that fact, for 
our future reference.  

2.  As to his claimed back injury in 
service, the veteran's service medical 
records show treatment for right knee and 
wrist injuries in September 1965 at Camp 
Kue Army Hospital, incurred in a motor 
scooter accident.  He is noted to have 
complained of back pain at that time, but 
appears not to have received treatment, 
injury, pathology, or diagnosis.  
However, the veteran asserts that his 
service medical records from this 
facility are INCOMPLETE, since he was 
treated for three months, and no such 
records are on file for this extended 
period of time.  
Accordingly, please provide this 
information when contacting the National 
Personnel Records Center (NPRC), and 
request all additional and available 
clinical records for the veteran for the 
period from October 1964 to August 1966, 
including any additional in-patient 
hospital care at Camp Kue Army Hospital, 
Okinawa, Japan, from September 1, 1965 
through the end December 1965.  
NOTE: A few treatment records from Kue 
Army Hospital are already on file for 
September 1965, so treatment is known to 
have been received--these records merely 
appear to be incomplete.  

If no such additional records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.  

3.  Prepare a letter asking the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) to provide any 
available information which might 
corroborate the veteran's alleged in-
service stressors.  Whether or not the 
veteran responds to paragraph 5 above, 
seek verification as to whether or not 
the veteran had any (1) active duty in 
Vietnam, (2) any combat from October 1964 
to August 1966, or (3) active duty with 
"Fleet Marine Force," as well as (4) 
the documented facts and circumstances of 
same.  Advise USASCRUR that the veteran 
served in the United States Navy, 
National Training Center, Great Lakes, 
Illinois, and U.S.S. Jason, with 11 
months of unverified foreign duty between 
October 1964 and August 1966.  Provide 
USASCRUR with a description of these 
alleged stressors identified by the 
veteran in his March 2002 personal 
hearing transcript.   

Provide USASCRUR with copies of any 
personnel records, awards and 
decorations, and unit records and command 
chronologies obtained per the above 
requests, showing service dates, duties, 
and units of assignment.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





